Title: [Diary entry: 5 July 1786]
From: Washington, George
To: 

Wednesday 5th. I set out about sun rising, & taking my harvest fields at Muddy hole & the ferry in my way, got home to breakfast. Found that my harvest had commenced as I directed, at Muddy hole & in the Neck on Monday last—with 6 Cradlers at the first—to wit, Isaac, Cowper Tom, Ben overseer Will, Adam, & Dogue run Jack who tho’ newly entered, made a very good hand; and gave hopes of being an excellent Cradler. That Joe (Postilian) had taken the place of Sambo at the Ferry since Monday last, & the harvest there proceeded under the cutting of Caesar, Boatswain, & him. That in the Neck 6 cradles were constantly employed, & sometimes 7—viz. James, (who having cut himself in the meadow could not work constantly)—Davy, Overseer who having other matters to attend to, could not stick to it; Sambo, Essex, George (black smith) Will, Ned; and Tom Davis who had never cut before, and made rather an awkward hand of it. Tom Nokes was also there, but he cut only now & then, at other times shocking,

repairing rakes &ca. That the gangs at Dogue Run & Muddy hole were united, & were assisted by Anthony, Myrtilla & Dolshy from the home house—That besides Tom Davis Ben from the Mill had gone into the Neck and that Sall brass (when not washing) & Majr. Washingtons Tom were assisting the ferry people—That Cowpers Jack & Da[v]y with some small boys & girls (wch. had never been taken out before) were assisting the Farmer in making Hay after two white men who had been hired to cut grass. And found that the State of the Mercury in the thermometer had, during my absence, been as follow—viz. 


Morng.
Noon
Night


Sunday 2d.
68
78
76


Monday 3d.
72
79
79


Tuesday 4
78
81
81


Wednesdy. 5
78
75
72

 This day (Wednesday) clouded about Noon and before dinner began to rain, tho not much & rained again at, and in the Night but not a great deal.